       Case 2:18-cv-02747-MSG Document 86 Filed 02/11/19 Page 1 of 3




                     UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTINA WILLIAMS and MICHAEL
STERMEL, on behalf of themselves and all
others similarly situated,

             Plaintiffs,

     v.                                         No. 2:18-cv-02747-MSG

RED STONE, INC., as successor in interest
to MACFARLANE GROUP, INC.,
MEDLEY OPPORTUNITY FUND II, LP,
MARK CURRY, BRIAN MCGOWAN,
VINCENT NEY, and other JOHN DOE
persons or entities,

            Defendants.

 DEFENDANT MARK CURRY’S MEMORANDUM IN SUPPORT OF MOTION TO
   DISMISS PLAINTIFFS’ COMPLAINT FOR LACK OF SUBJECT MATTER
    JURISDICTION OR, ALTERNATIVELY, FAILURE TO STATE A CLAIM



                 (BRIEF AND DOCUMENTS FILED UNDER SEAL
                          PURSUANT TO ECF NO. 76)




                                            1
       Case 2:18-cv-02747-MSG Document 86 Filed 02/11/19 Page 2 of 3




DATED: February 11, 2019                 Respectfully submitted,

                                         MARK CURRY

                                         By: s/ Rachel Rodman
                                         Rachel Rodman (pro hac vice)
                                         Craig Singer (PA State Bar No. 71394)
                                         Williams & Connolly LLP
                                         725 Twelfth Street, N.W.
                                         Washington, DC 20005
                                         Telephone: (202) 434-5000
                                         Facsimile: (202) 434-5029
                                         E-mail: rrodman@wc.com
                                         E-mail: csinger@wc.com

                                         Attorneys for Specially-Appearing
                                         Defendant Mark Curry




                                     2
          Case 2:18-cv-02747-MSG Document 86 Filed 02/11/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of February, 2019, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system. The foregoing is available for

viewing and downloading from the CM/ECF system, which will also send e-mail notification of

such filing to all attorneys of record in this action.

       I further certify that, on the same day, I sent unsealed versions of the documents filed

under seal to all counsel of record by electronic mail.


                                                         s/ Rachel Rodman
                                                         Rachel Rodman (pro hac vice)
                                                         Williams & Connolly LLP
                                                         725 Twelfth Street, N.W.
                                                         Washington, DC 20005
                                                         Telephone: (202) 434-5000
                                                         Facsimile: (202) 434-5029
                                                         E-mail: rrodman@wc.com

                                                         Attorney for Specially-Appearing
                                                         Defendant Mark Curry




                                                    3
